                         Case 3:21-cr-00011-WHA Document 125 Filed 06/08/21 Page 1 of 8



                    1   SWANSON & McNAMARA LLP
                        EDWARD W. SWANSON, SBN 159859
                    2   AUDREY BARRON, SBN 286688
                        300 Montgomery Street, Suite 1100
                    3   San Francisco, CA 94104
                        Telephone: (415) 477-3800
                    4   Facsimile: (415) 477-9010

                    5
                        COOLEY LLP
                    6   JOHN HEMANN, SBN 165823
                        MAX A. BERNSTEIN, SBN 305722
                    7   3 Embarcadero Center, 20th Floor
                        San Francisco, CA 94111-4004
                    8   Telephone: (415) 693-2000
                        Facsimile: (415) 693-2222
                    9
                        Attorneys for Defendant
                   10   CHEN SONG

                   11

                   12
                                                      UNITED STATES DISTRICT COURT
                   13
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   14
                                                         SAN FRANCISCO DIVISION
                   15

                   16
                        UNITED STATES OF AMERICA,                     Case No. 3: 21-cr-00011 WHA
                   17
                                         Plaintiff,                   DEFENDANT’S SUPPLEMENTAL BRIEF IN
                   18                                                 SUPPORT OF MOTION IN LIMINE TO
                               v.                                     EXCLUDE JULY 13, 2020 INTERVIEW;
                   19                                                 REQUEST FOR EVIDENTIARY HEARING
                        CHEN SONG,
                   20
                                         Defendant.
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                              DEFENDANT’S SUPPLEMENTAL BRIEF ISO
 SAN FRANCISCO                                                               MOTION TO EXCLUDE JULY 13 INTERVIEW
                                                                                                CR 21-0011 WHA
                             Case 3:21-cr-00011-WHA Document 125 Filed 06/08/21 Page 2 of 8



                    1   I.       INTRODUCTION

                    2            The government argues that even if the FBI violated Dr. Song’s constitutional rights by

                    3   interrogating her in a custodial setting without Mirandizing her, it should still be allowed to

                    4   introduce her statements at trial. To support this troubling assertion, the government incorrectly

                    5   contends that when a defendant makes statements the government asserts were criminally false,

                    6   Miranda does not apply at all.

                    7            As an initial matter, the government makes this argument for the first time not in its 25-

                    8   page opposition to Dr. Song’s Motion, but rather in a post-hearing “response” to Defendant’s

                    9   request to provide recent authority to the Court. This back-door attempt to augment its opposition

                   10   is improper. The government waived this argument by not raising it during briefing (or oral

                   11   argument) on the Motion, and the Court should not entertain it now.

                   12            Regardless, the argument that an allegedly false statement excuses a Miranda violation is

                   13   meritless. The government relies on a Ninth Circuit decision that held only that a defendant who

                   14   commits crimes during an illegal detention is not immunized simply because the arrest was

                   15   unlawful. But that is not the issue before the Court here. Rather, the government created a custodial

                   16   circumstance, did not Mirandize Dr. Song, and now seeks to use statements elicited during this

                   17   unconstitutional interrogation as evidence in its prosecution. The Ninth Circuit has never endorsed

                   18   as much, let alone held that the government can supersede an indictment to add a charge of false

                   19   statements to the FBI, and thereby convert an unconstitutional interrogation into admissible

                   20   evidence at trial. In fact, the Ninth Circuit has affirmed suppression of allegedly false statements

                   21   that form the basis of an 18 U.S.C. § 1001 (“Section 1001”) charge because the defendant was not

                   22   Mirandized before a custodial interrogation—the exact relief the government argues is improper

                   23   here.

                   24            Accepting the government’s alleged false-statement loophole would significantly curtail the

                   25   Miranda rights of interrogees, in violation of both the letter and spirit of the Supreme Court’s

                   26   seminal case and the jurisprudence that has followed.         Moreover, it would encourage law

                   27   enforcement to conduct unconstitutional interrogations for the very purpose of creating allegedly

                   28   false exculpatory statements that can later be used to pad an indictment with additional charges.
COOLEY LLP
ATTORNEYS AT LAW                                                                       DEFENDANT’S SUPPLEMENTAL BRIEF ISO
 SAN FRANCISCO                                                            1           MOTION TO EXCLUDE JULY 13 INTERVIEW
                                                                                                         CR 21-0011 WHA
                            Case 3:21-cr-00011-WHA Document 125 Filed 06/08/21 Page 3 of 8



                    1   This is not permitted by the holding in Miranda because Miranda does not turn on whether the

                    2   government contends a statement given to law enforcement while a defendnat is in custody is true

                    3   or not. It turns on whether it was illegally obtained.

                    4   II.     ARGUMENT
                    5           A.      The Government Waived the Argument at Issue.
                    6           The government filed a 25-page opposition to Dr. Song’s Motion. (ECF 113.) The

                    7   government did not assert the argument that because Dr. Song was charged under Section 1001 for

                    8   making allegedly false statements to the FBI, those statements are admissible at trial, even if they

                    9   were unconstitutionally obtained. (Id.) Nor did the government cite any of the authority it now

                   10   invokes, all of which existed at the time of briefing and argument. (Compare ECF 113 with ECF

                   11   121 at 2.) The Court held a hearing on the Motion and took argument for close to an hour and a

                   12   half, and the government again did not mention this argument or authority. The government asserts

                   13   this entirely new legal theory for the first time in a “response” to Dr. Song’s request to provide the

                   14   Court with new (post-hearing) authority, with no explanation for why the government did not argue

                   15   this issue in its opposition.

                   16           The government’s attempt to introduce this issue after the motion was under submission is

                   17   a clear violation of Local Civil Rule 7-3(d), which prohibits the submission of additional argument

                   18   after a reply is filed absent leave of court, unless the submission is a notice of new, relevant judicial

                   19   authority. 1 The government waived this argument by not raising it in its opening brief. See, e.g.,

                   20   King v. Hausfeld, No. C-13-0237 EMC, 2013 WL 1435288, at *6 (N.D. Cal. Apr. 9, 2013) (“As

                   21   Plaintiff raises this argument for the first time in a supplemental filing . . . without leave of court,

                   22   and as he offers no explanation for failing to raise the argument previously, this Court finds that

                   23   Plaintiff has waived the argument, and declines to consider it.”); Nathanson v. Polycom, Inc., No.

                   24   13-3476 SC, 2015 WL 12964727, at *1 (N.D. Cal. Apr. 16, 2015) (declining to consider an issue

                   25   first raised on reply because “arguments not raised by a party in its opening brief are deemed

                   26
                        1
                   27     Local Civil Rule 7-3(d) states that after a reply is filed, “no additional memoranda, papers or
                        letters may be filed without prior Court approval” except that before the noticed hearing, counsel
                   28   may notify the court of a “relevant judicial opinion published after the date the opposition or reply
COOLEY LLP
                        was filed.” Local Civil Rule 7-3(d) applies in this case pursuant to Local Criminal Rule 2-1.
ATTORNEYS AT LAW                                                                          DEFENDANT’S SUPPLEMENTAL BRIEF ISO
 SAN FRANCISCO                                                             2             MOTION TO EXCLUDE JULY 13 INTERVIEW
                                                                                                            CR 21-0011 WHA
                          Case 3:21-cr-00011-WHA Document 125 Filed 06/08/21 Page 4 of 8



                    1   waived”); Riley v. Friederichs, 793 F. App’x 614, 615 (9th Cir. 2020) (Mem) (“The district court

                    2   did not abuse its discretion in declining to consider Riley’s sur-reply because Riley filed it without

                    3   leave of court as required under N.D. Cal. Civil Local Rule 7-3(d).”); Zamani v. Carnes, 491 F.3d

                    4   990, 997 (9th Cir. 2007) (“The district court need not consider arguments raised for the first time

                    5   in a reply brief.”).

                    6           The Court should not reward the government’s procedural impropriety and instead should

                    7   strike ECF 121. See Aircraft Tech. Publishers v. Avantext, Inc., No. C 07-4154 SBA, 2009 WL

                    8   4348334, at *4 (N.D. Cal. Nov. 19, 2009) (striking submission following completion of briefing

                    9   that “cite[d] no judicial opinion that was published after the close of briefing,” and instead

                   10   “raise[d] new arguments that [the party] did not include in its opposition”).

                   11           B.      The Government’s Argument is Unavailing.
                   12                   1.     The government’s argument is premised on a mistaken reading of
                                               Miranda.
                   13

                   14           The government starts with the flawed assertion that “Miranda was not meant to guard against

                   15   a situation in which the defendant never actually confesses.” (ECF at 2.) The government argues from

                   16   this premise that the Court can differentiate between improperly secured inculpatory admissions, which

                   17   are protected against by Miranda, and allegedly false claims of innocence, which supposedly are not.

                   18   (Id.) But this framework collapses under even a cursory read of the decision itself.

                   19           The Court need look no further than Miranda’s preambular language: “Our holding will be

                   20   spelled out with some specificity in the pages which follow but briefly stated it is this: the

                   21   prosecution may not use statements, whether exculpatory or inculpatory, stemming from

                   22   custodial interrogation of the defendant unless it demonstrates the use of procedural safeguards

                   23   effective to secure the privilege against self-incrimination.” Miranda v. Arizona, 384 U.S. 436,

                   24   444 (1966) (emphasis added). The Supreme Court thus made clear at the outset that no statement—

                   25   whether it be an admission of guilt or an exculpatory statement—solicited in an unconstitutional

                   26   manner can be introduced at trial. The Supreme Court elaborated in detail on the breadth of these

                   27   protections and the absence of exceptions:

                   28           The warnings required and the waiver necessary in accordance with our opinion
COOLEY LLP
ATTORNEYS AT LAW                                                                         DEFENDANT’S SUPPLEMENTAL BRIEF ISO
 SAN FRANCISCO                                                             3            MOTION TO EXCLUDE JULY 13 INTERVIEW
                                                                                                           CR 21-0011 WHA
                          Case 3:21-cr-00011-WHA Document 125 Filed 06/08/21 Page 5 of 8



                    1          today are, in the absence of a fully effective equivalent, prerequisites to the
                               admissibility of any statement made by a defendant. No distinction can be drawn
                    2          between statements which are direct confessions and statements which amount to
                    3          ‘admissions’ of part or all of an offense. . . . Similarly, for precisely the same reason,
                               no distinction may be drawn between inculpatory statements and statements
                    4          alleged to be merely ‘exculpatory.’ . . . In fact, statements merely intended to be
                               exculpatory by the defendant are often used to impeach his testimony at trial or to
                    5          demonstrate untruths in the statement given under interrogation and thus to
                               prove guilt by implication.
                    6

                    7   Id. at 476-77 (emphasis added). In so explaining, the Supreme Court anticipated the argument the
                    8   government asserts now: That Miranda is limited in application to “confessions” and does not
                    9   proscribe the government from improperly procuring other kinds of statements that may be used to
                   10   prosecute defendants.     Notably, the Supreme Court stated expressly that its holding covers
                   11   statements that the government intends to use at trial not to show an admission of guilt, but rather
                   12   to attempt to show that the defendant lied during interrogation—the very use for which the
                   13   government intends to deploy the statements at issue here. Moreover, the Supreme Court explained
                   14   that one of the reasons an interrogee must be told of their right to counsel during an interrogation
                   15   is that “[t]he presence of a lawyer can also help to guarantee that the accused gives a fully accurate
                   16   statement to the police.” Id. at 470.
                   17          Dr. Song was denied these rights—she was interrogated without being notified of her right
                   18   to counsel and without an adequate explanation of her right to remain silent. Now the government
                   19   seeks to exploit those violations and use statements she made against her—precisely the result
                   20   Miranda protects against.
                   21          The Supreme Court reached an unequivocal conclusion in Miranda: “[U]nless and until
                   22   [the Miranda] warnings and waiver are demonstrated by the prosecution at trial, no evidence
                   23   obtained as a result of interrogation can be used against” a defendant. Id. at 479 (emphasis added).
                   24   This categorical language leaves no room for the exceptions the government seeks.
                   25                  2.       The government misstates Mitchell and ignores Ninth Circuit precedent
                                                that forecloses its argument.
                   26

                   27          The government relies on the Ninth Circuit’s decision in Mitchell, but that opinion does not

                   28   apply to the facts of this case. United States v. Mitchell, 812 F.2d 1250 (9th Cir. 1987). Mitchell
COOLEY LLP
ATTORNEYS AT LAW                                                                          DEFENDANT’S SUPPLEMENTAL BRIEF ISO
 SAN FRANCISCO                                                             4             MOTION TO EXCLUDE JULY 13 INTERVIEW
                                                                                                            CR 21-0011 WHA
                            Case 3:21-cr-00011-WHA Document 125 Filed 06/08/21 Page 6 of 8



                    1   does not even cite Miranda and did not involve a custodial interrogation or the admissibility of

                    2   statements procured during the same. Id. Instead, the defendant there argued that because his arrest

                    3   was illegal, he could not be prosecuted for threats against the president’s life he made while in

                    4   custody. The Ninth Circuit determined that an illegal detention does not immunize a defendant

                    5   from crimes committed during the course of the detention—in that instance, criminal threats. Id.

                    6   (“A person who is detained illegally is not immunized from prosecution for crimes committed

                    7   during his detention.”). But that is not the issue before the Court now. Nor did Mitchell consider

                    8   whether statements that would otherwise be inadmissible can be admitted at trial simply because

                    9   the government contends they were false in violation of Section 1001, a statutory provision never

                   10   mentioned in the decision. 2

                   11           In contrast, the Ninth Circuit’s decision in Chen is directly on point. United States v. Chen,

                   12   439 F.3d 1037 (9th Cir. 2006). There, the defendant was investigated for, and ultimately charged

                   13   with, making false statements in an immigration application. Id. at 1039. In a striking parallel to

                   14   the present matter, the government also charged the defendant under Section 1001 for making false

                   15   statements to an INS agent during the investigation of the underlying immigration fraud. Id. The

                   16   trial court determined that the allegedly false statements giving rise to the Section 1001 charge were

                   17   properly suppressed because they were made during a custodial interrogation and the defendant

                   18   was not Mirandized—the exact same relief sought by Dr. Song’s motion. Id. The Ninth Circuit

                   19   affirmed the district court’s ruling that these statements were properly suppressed, given the

                   20   unconstitutional manner in which they were secured—the very outcome the government argues is

                   21   supposedly foreclosed by Mitchell. Id. at 1043 (“the decision of the district court granting Chen’s

                   22   motion to suppress is AFFIRMED”). 3 The district court in United States v. Juan found the same,

                   23
                        2
                          The government also cites a Fifth Circuit decision and an out-of-district trial court decision that
                   24   it contends stand for its position. These decisions do not reflect the law in the Ninth Circuit, as
                        shown by United States v. Chen, discussed infra. Nor can they be squared with Miranda. Notably,
                   25   the government was unable to muster any decisions from the Ninth Circuit or this district in which
                        unconstitutionally procured statements were admitted as evidence because they were the basis for
                   26   charges under Section 1001 or an equivalent statute.
                        3
                   27     Even more recently, the Ninth Circuit considered a motion to suppress statements that served as
                        the basis of a Section 1001 charge in United States v. Little Dog. 760 F. App’x 502, 503 (9th Cir.
                   28   2019). There too the defendant argued that the statements should be suppressed because they were
COOLEY LLP
                        made during a custodial interrogation and defendant was not Mirandized. Id. Again, the Ninth
ATTORNEYS AT LAW                                                                        DEFENDANT’S SUPPLEMENTAL BRIEF ISO
 SAN FRANCISCO                                                            5            MOTION TO EXCLUDE JULY 13 INTERVIEW
                                                                                                          CR 21-0011 WHA
                          Case 3:21-cr-00011-WHA Document 125 Filed 06/08/21 Page 7 of 8



                    1   again in highly analogous circumstances to those here, and suppressed unconstitutionally procured

                    2   statements that formed the basis of a Section 1001 charge, dismissing the charge in the process.

                    3   No. 2:20-CR-00134, 2021 WL 2212235, at *7 (E.D. Cal. June 1, 2021).

                    4           Chen and Juan are consistent with Miranda—statements made during a custodial

                    5   interrogation, absent a reading of Miranda rights, are not admissible at trial. Miranda, 384 U.S. at

                    6   476 (holding that the reading of Miranda rights is a “prerequisite[] to the admissibility of any

                    7   statement made by a defendant” in a custodial interrogation (emphasis added)). The government’s

                    8   position is not.

                    9                      3.   The government’s proposed rule would eviscerate accountability for
                   10                           unconstitutional interrogations and incentivize abusive practices.

                   11           The government’s position is not just inconsistent with Miranda, but would introduce a

                   12   gaping hole in the protections afforded by that decision. Under the government’s rule, law

                   13   enforcement could conduct unconstitutional interrogations at will and pressure isolated and

                   14   unrepresented interrogees using unlawful methods. According to the government, statements

                   15   procured in this fashion would be admissible at trial, just so long as the government contends they

                   16   were false when made, and charges the defendant under Section 1001 or its state-law equivalents.

                   17   Given that making false statements to law enforcement is a broadly chargeable offense under

                   18   federal and state law, this would have a remarkable consequence: Miranda protections would

                   19   effectively be limited to just those statements the prosecution agrees were truthful, and would not

                   20   protect against the admission of any statements the prosecution, in its discretion, deems were falsely

                   21   made to law enforcement (so long as the prosecution adds a charge to this end).

                   22           Notably, whether the statements were criminal, or even false at all, would only be decided

                   23   by a trier of fact after their admission at trial—i.e., after the prosecution was able to use them

                   24   against the defendant. The Ninth Circuit did not silently create this significant exception to

                   25   Miranda protections in a decision that never mentions Miranda, only to forget the rule in its

                   26

                   27   Circuit did not so much as mention the argument the government invokes here as supposed Ninth
                        Circuit precedent: that such statements cannot be suppressed because they are themselves the basis
                   28   of a criminal charge. Rather the Ninth Circuit carefully considered whether the interrogation was
COOLEY LLP
                        custodial, and determined the statements were admissible only after finding it was not. Id.
ATTORNEYS AT LAW                                                                        DEFENDANT’S SUPPLEMENTAL BRIEF ISO
 SAN FRANCISCO                                                            6            MOTION TO EXCLUDE JULY 13 INTERVIEW
                                                                                                          CR 21-0011 WHA
                          Case 3:21-cr-00011-WHA Document 125 Filed 06/08/21 Page 8 of 8



                    1   subsequent decisions that do consider Miranda. Nor could such a rule ever be squared with the

                    2   Supreme Court’s clear directive that statements unconstitutionally procured in a custodial

                    3   interrogation are not admissible at trial, full stop.

                    4   III.        CONCLUSION
                    5               For the above-stated reasons, the Court should strike the government’s brief at ECF 121 as

                    6   procedurally improper. Regardless, the Court should grant Dr. Song’s Motion.

                    7

                    8   Dated: June 8, 2021
                                                                       SWANSON & McNAMARA LLP
                    9

                   10
                                                                        By:         /s/ Edward Swanson
                   11                                                         Edward Swanson
                                                                              Audrey Barron
                   12
                                                                        Attorneys for Defendant
                   13                                                   CHEN SONG
                   14

                   15   Dated: June 8, 2021                              COOLEY LLP

                   16

                   17                                                   By:         /s/ John Hemann
                                                                              John Hemann
                   18                                                         Max Bernstein

                   19                                                   Attorneys for Defendant
                                                                        CHEN SONG
                   20

                   21
                        250140116
                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                          DEFENDANT’S SUPPLEMENTAL BRIEF ISO
 SAN FRANCISCO                                                                7          MOTION TO EXCLUDE JULY 13 INTERVIEW
                                                                                                            CR 21-0011 WHA
